Citation Nr: 0004585	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-45 405	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Washington, DC



THE ISSUES

1.  Entitlement to service connection for claimed disability 
manifested by a fibroid uterus.  

2.  Entitlement to an increased rating for the service-
connected degenerative disc disease, C5-C6, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for the service-
connected recurrent costochondritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1990.  

This appeal originally came to the Board on appeal from a 
November 1991 rating decision by the RO which granted service 
connection for degenerative disc disease, C5-C6, evaluated as 
10 percent disabling and for recurrent costochondritis, 
evaluated at a noncompensable level.  

This appeal also arose from an October 1992 rating action by 
the RO which denied the veteran's claim of service connection 
for fibroid uterus, claimed as gynecological problem.  

In March 1997, the veteran appeared for a hearing before a 
former Member of the Board in Washington, D. C.  

The Board remanded the case in April 1997 for additional 
development.  




REMAND

Prior to completion of the development requested in 
connection with the April 1997 Remand, the veteran's case was 
inadvertently returned to the Board.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The RO failed to comply with the Board's April 1997 remand in 
that the RO did not attempt to obtain the veteran's medical 
records from Dr. Harrison at Kaiser-Permanente, nor did it 
obtain the veteran's VA vocational rehabilitation file and add 
it to the veteran's claims folder.  Finally, the RO did not 
obtain the VA orthopedic examination requested by the Board.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should contact Dr. Harrison at 
Kaiser Permanente and request copies of 
complete clinical records pertaining to 
the veteran's treatment, particularly any 
second opinion regarding a fibroid tumor 
from 1992.  

2.  The RO should obtain the VA Chapter 
31 Vocational Rehabilitation Folder and 
associate it with the veteran's claims 
folder.  

3.  The RO should obtain copies of all 
private and VA outpatient records 
concerning treatment of the veteran's 
service-connected cervical spine 
disability, costochondritis and the 
claimed gynecological condition from 
March 1997 to the present time.  All 
records obtained should be associated 
with the claims folder.  

4.  After the above-mentioned records 
have been obtained, the veteran should be 
afforded a special VA orthopedic 
examination to determine the current 
severity of the service-connected 
cervical spine disability and 
costochondritis.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should comment 
upon the effects of the veteran's service 
connected disabilities on ordinary 
activity and on how the disabilities 
impair her functionally.  The examiner 
should also render the following opinions 
for the record:  

a.  As to the service connected 
degenerative disc disease of the 
cervical spine, the examiner should 
state whether there is any 
functional loss due to pain.  The 
examiner should also determine 
whether the cervical spine exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the 
examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
cervical spine is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

b.  As to the service-connected 
costochondritis, the examiner should 
indicate whether there is any 
functional loss due to pain.  The 
examiner should also state whether 
costochondritis consists of muscle 
injury and, if so, identify the 
muscles affected.  The RO should 
provide the examiner with the 
criteria of Diagnostic Code 5321 and 
ask that the examiner state whether 
the disability is more analogous to 
a malignant growth or benign growth 
of the respiratory system or 
impairment of Muscle Group XXI, or 
some other muscle group, and if so 
is the impairment slight, moderate, 
moderately severe or severe.  If 
there is no functional impairment 
the examiner should so state.  

5.  When the above development has been 
completed, the veteran's claims should be 
reviewed by the RO.  If the decision 
remains adverse to the veteran , she and 
her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until she is 
further informed.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


